Dykman, J.
This is an appeal from a judgment in favor of the relator, in a proceeding inaugurated by alternative writ of mandamus to compel the defendant to restore the relator to membership, from which he had been expelled. The trial of the issue joined was at the circuit, and the case was finally submitted to the trial judge, and the jury was discharged by agreement of the parties ; the decision and judgment were in favor of the relator, and the defendant has appealed. An examination of the record discloses no error, and we concur with the opinion of the trial judge delivered on the decision of the case, and find it necessary to say hut little in addition; The requirements and provisions of the constitution of the defendant are intended and designated as safeguards for the members against improper suspension and expulsion, and their office is to secure the members a fair and impartial trial on charges and specifications, which the accused shall be afforded full opportunity to answer. Both the spirit and letter and provision were related on the trial of the relator, if trial it can be called. He steadily denied the power and jurisdiction of the defendant to deal with him in reference to the accusation made, which had reference, as he claimed, to a correspondence intended to be harmless and private. It would certainly seem strange if any rule of this society prohibits a member from seeking position and employment as a musician ; we find no such rule.
The judgment should be affirmed, with costs.
Barnard and Cullen, JJ., concur.